TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                          NO. 03-19-00954-CV


 Carlson, Brigance & Doering, Inc., and LJA Engineering, Inc., Appellants

                                    v.

  Michael S. Compton, Jenifer Hammock, and Kyle Hammock, Appellees


       FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
NO. 540-335, THE HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                          NO. 03-19-00955-CV


 Carlson, Brigance & Doering, Inc., and LJA Engineering, Inc., Appellants

                                    v.

                          Lynette Lee, Appellee


       FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY,
NO. 423-5024, THE HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING
                                     NO. 03-19-00956-CV


         Carlson, Brigance & Doering, Inc., and LJA Engineering, Inc., Appellants

                                               v.

   Tim Murphy and Maria Murphy, Individually and d/b/a Bastrop Signs and Banners,
                                   Appellees


              FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
        NO. 540-21, THE HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING




                                     NO. 03-19-00957-CV


         Carlson, Brigance & Doering, Inc., and LJA Engineering, Inc., Appellants

                                               v.

                                  Jo Ann Sullivent, Appellee


               FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
        NO. 542-335, THE HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                                          ORDER

PER CURIAM

              These interlocutory appeals have been consolidated for purposes of briefing and

submission. Appellant LJA Engineering, Inc’s brief was due April 22, 2020. On July 30, 2020,

and July 31, 2020, this Court sent notice to LJA that its brief was overdue and that a failure to


                                               2
file a satisfactory response by August 10, 2020, would result in the dismissal of these appeals for

want of prosecution. This deadline has now passed, and LJA Engineering, Inc. has not filed a

brief or motion for extension of time. Accordingly, we dismiss LJA’s appeals for want of

prosecution. See Tex. R. App. P. 42.3(b). These cases shall proceed under the following styles:



No. 03-19-00954-CV: Carlson, Brigance & Doering, Inc. v. Michael S. Compton, Jenifer
Hammock, and Kyle Hammock;

No. 03-19-00955-CV: Carlson, Brigance & Doering, Inc. v. Lynette Lee;

No. 03-19-00956-CV: Carlson, Brigance & Doering, Inc. v. Tim Murphy and Maria Murphy,
Individually and d/b/a Bastrop Signs and Banners;

No. 03-19-00957-CV: Carlson, Brigance & Doering, Inc. v. Jo Ann Sullivent


               It is so ordered on September 30, 2020.



Before Justices Goodwin, Kelly, and Smith




                                                3